Title: [Nicholas P. Trist] to James Madison, 7 March 1830
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                 March 7. 30.
                            
                        
                        
                        Had the many interruptions been anticipated, which have arisen to prevent an earlier reply to your favor of
                            the 16th ulto., I should have immediately written a line to relieve you from doubt as to its safe transmission.
                        The justness of your criticism is felt, upon the imputation of ignorance as to the doctrines of self
                            government, to the period of the Revolution. I was indeed unaware of the construction in that respect, of which my
                            language was susceptible: it expresses more than I had in my mind. Still, my knowledge of the ideas of that day— which, to
                            be sure, is exceedingly limited— had induced the opinion that, although the principles of liberty or free government were familiar, the fundamental principle of Self government, which ultimately resolves itself into an absolute Sic
                                volumus, independent on, & requiring no justificatory recital of, wrongs & grievances, had not
                            been as distinctly seen into as it may be. Your hint upon another & less important point, is thankfully received,
                            & will be attended to. By one of those coincidences which, if they did not almost daily occur, would create
                            surprize, I stumbled the other day upon what I had never before seen, & proves quite a treasure to me at present:
                            the report of the debates on the Resolutions of ’98; those on the Report of ’99, not having been preserved. Surely those
                            who are daily quoting these papers in support of the nullification doctrine, can never have perused this debate: it would
                            argue an insincerity which ought not to be lightly imputed. I commenced reading it in the evening, & could not
                            tear myself from it till I got to the end; so triumphant is the matter which each successive page disclosed.
                        The publication of the observations which I now return, I will not press upon you; but after repeated
                            & attentive perusal, they appear, independently of their origin, most highly calculated to aid the cause of sanity
                            & the Union. Have you considered fully, the danger of an adoption by Virginia, under mistaken views of
                            consistency, of principles which so many efforts are making to father upon her? and would not this seal the fate of the
                            Union? The other evening, Genl. Hayne mentioned in my presence, that Grundy and Rowan go the full length of the
                            nullification (I will not call it the So. Carolina) tether. In connexion with these names, I
                            will observe, en passant, that not one particle of credit is to be
                            attached to either the Telegraph or the Enquirer in relation to the debate in the Senate. Grundy’s speech, for instance,
                            was a subject of spontaneous ridicule, with the only two persons I have heard speak of it; both
                            Virginians, impartial, & capable of judging. Of Rowan’s just estimate may probably be formed, from the analogy
                            between our States and the Roman provinces, which Ritchie’s correspondent tells us he depicted in so felicitous a manner.
                        To return to your remarks on the Constitution, which it is almost profanation to mention in the same
                            paragraph with such stuff as I have been led to speak of, the only person who has seen them, is
                            my brother; and this, from the accident of my reading them to him before I came to the passage which would otherwise have
                            precluded even him from that pleasure & advantage. As, however, from his early boyhood he has been noted for
                            discretion & reserve, this hastyness on my part does not weigh very heavy upon my conscience. Under the impression
                            that it will not be deemed an abuse of your confidence, I keep a copy of this paper: if you have the slightest objection
                            to my retaining it, an intimation to that effect will be immediately obeyed. I have taken the liberty to note in pencil,
                            one or two slight variations in the language which suggested themselves to me. Let me repeat, although I abstain from
                            pressing the point, my conviction that this paper would, by all minds capable of appreciating the products of cloudless
                            intellect, be deemed a worthy link of the chain which binds your name to the Union.
                        Your remark on the probable inefficacy of elaborated demonstrations, is but too well founded. Still, I see
                            no middle course between dogmatizing & reasoning: between showing truths to be true, and asserting them, as
                            dogmas, which can always be met by other dogmas. Language admits of but two uses: to impart
                            ideas, and to awaken them. The latter although not so slow a process as the former, is yet
                            unavoidably so, to a very inconvenient degree. Ideas must be awakened in the proper order, & in pretty close
                            connexion, to avoid pretermitting links which perhaps would not be supplied by the reader. This entails upon all real reasoning, a prolixity at which indolent minds revolt; and these, unfortunately, constitute a
                            great proportion of even those which already possess the ideas which ’tis proposed to awaken. As to bringing every
                            political truth to the level of previously untaught minds, I consider it as impossible as to bring mathematical truths to
                            that level. The familiarity of the terms (as Bentham justly remarks) affords a most fallacious
                            presumption of the facility of the matter.
                        As the figs are very different in flavor as well as appearance, from any I ever tasted, I have sent them. Ils ne payent pas de mine, still I hope your palates will accord with ours and with those of
                            the worms which have evinced a preference for them over the larger & more ordinary fruit of the same kind. We all
                            join in affectionate remembrance
                            
                            
                        
                            
                                N. P. Trist.
                            
                        
                    I have sent two copies of Mr W’s Speech, one of which, you will oblige me by presenting in my name to Mr Lee. I have
                                not read it, but those on whose candor & judgment I rely, tell me ’tis a faithful report.